Citation Nr: 0802632	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-11 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for hypertension, as 
due to the veteran's service-connected diabetes 
mellitus, type 2.

4.	Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, as due to the 
veteran's service-connected, diabetes mellitus type 2.

5.	Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, as due to the 
veteran's service-connected diabetes mellitus, type 2

6.	Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, as due to the 
veteran's service-connected diabetes mellitus, type 2.

7.	Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, as due to the 
veteran's service-connected diabetes mellitus, type 2.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

According to an October 2006 memorandum in the file, AMVETS 
revoked its representation as the veteran's representative 
and notified him in writing of that action.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  He was not 
represented by a service organization or an attorney during 
the hearing and did not express a desire to be represented.  
At that time, the veteran expressly stated that his claim for 
service connection for hypertension was limited to its being 
due to his service-connected diabetes mellitus, type 2.  A 
transcript of that hearing is of record.  

Also during his July 2007 hearing, the veteran raised a new 
claim for entitlement to service connection for recurrent ear 
infections.  However, a review of the record reflects that, 
in an unappealed October 1997 decision, the Board, in 
pertinent part, denied the veteran's claim for service 
connection for residuals of an ear infection.  As such, the 
matter of whether new and material evidence has been received 
to reopen the veteran's claim for service connection for 
residuals of a recurrent ear infection is referred to the RO 
for appropriate development and adjudication. 

Finally, the Board notes that, in a January 1994 decision, 
the RO denied the veteran's claim for hearing loss.  However, 
it appears that the veteran was not properly advised of the 
appeals process and his appellate rights at that time.  As 
such, the Board will consider the veteran's current claim on 
a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran seeks service connection for bilateral 
hearing loss and tinnitus that he claims are due to his 
exposure to acoustic trauma in service.  He testified that he 
was exposed to constant aircraft noise during military 
service while working on flight lines in Vietnam (see hearing 
transcript at pages 4-5).  He also described some post 
service exposure to acoustic trauma as an automobile 
mechanic.  The veteran indicated that he developed tinnitus 
in service and hearing loss soon after his discharge (see 
hearing transcript at pages 8-9).

In October 2004, a VA audiologist, who did not review the 
veteran's medical records, diagnosed mild to moderate severe 
sensorineural hearing loss, bilaterally, that was consistent 
with the veteran's past history of high levels of noise 
exposure and possible acoustic trauma.  The audiologist 
opined that it was as likely as not that the veteran's 
hearing loss began secondary to military service.  

But, in April 2005, another VA audiologist reviewed the 
veteran's medical records and opined that the veteran's 
hearing loss was less likely as not caused as a result of 
acoustic trauma in service.  The audiologist was unable to 
resolve the matter of the veteran's tinnitus without 
resorting to speculation, due the veteran's having normal 
hearing upon separation from service.  The April 2005 VA 
examination report is signed by the October 2004 examiner.

Given the differing opinions, the Board believes that, in the 
interest of due process and fairness, the veteran should be 
afforded new VA examinations to determine the etiology of any 
hearing loss and tinnitus found to be present.

Second, the veteran seeks service connection for peripheral 
neuropathy of the upper and lower extremities, as due to his 
service-connected diabetes mellitus, type 2.  During his July 
2007 hearing, the veteran complained of foot numbness, said 
he wore diabetic shoes, and also said he was losing sensation 
in his fingers (see hearing transcript at page 13).  His wife 
said that she noticed that he stumbled and hit his feet 
against objects because he failed to realize his foot was 
close to them (see hearing transcript at page 21).  

When examined by a VA physician's assistant in October 2004, 
the veteran gave a history of developing upper and lower 
periodic paresthesias for the past 12 to 13 years.  Upon 
clinical examination, the impression was early peripheral 
neuropathy that could not be attributed to the veteran's 
impaired fasting glucose.

A March 2005 VA medical record shows that the veteran's pedal 
pulses were present and sensation was intact by monofilament 
testing, bilaterally.  Neurologic test results were nonfocal.  

When seen in March 2006, the veteran's treating VA physician 
noted that a diabetic foot care examination revealed a normal 
pedal pulse.  But, results of a diabetic foot sensation exam 
by monofilament were abnormal and the examiner noted 
inconsistent sensation.  Then, in March 2007, the veteran saw 
his treating VA physician for an annual examination and 
requested diabetic ambulator shoes.  He said he was trying to 
exercise on a regular basis and that his feet were completely 
numb.  Upon examination, the veteran's gait was normal, and 
there was no edema in any of his four extremities.  There was 
intact range of motion with no open areas on the feet, 
bilaterally.  Pedal pulses were strong and intact, 
bilaterally.  However, sensation was markedly decreased by 
monofilament testing, bilaterally.  Ambulator shoes were 
ordered for the veteran.

To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1997).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Fed. Reg.52744-52747 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2007).

Here, the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
peripheral neuropathy disorder found to be present, including 
whether the veteran has peripheral neuropathy due to his 
service-connected diabetes mellitus, type 2.

Third, the veteran also seeks service connection for 
hypertension, also as due to his service-connected diabetes 
mellitus, type 2.  The October 2004 VA examination report 
reflects that he denied a history of renal disease.  Upon 
examination, the clinical impression was that the veteran's 
hypertension was not related to his impaired fasting glucose.

A March 2007 VA medical record indicates that the veteran had 
mild renal insufficiency and another March 2007 VA medical 
record reflects that his treating physician prescribed a new 
blood pressure medicaton that protected a diabetic's kidney 
function.

According to a June 2007 VA cardiology examination report, 
the examiner reviewed the veteran's medical records and noted 
that the veteran claimed renal insufficiency based upon the 
March 2007 VA medical record noted above.  Upon clinical 
examination and review of current laboratory test results, 
the VA examiner concluded that there were no current 
objective findings of renal insufficiency.  

However, it is unclear to the Board if a clinical finding of 
no renal insufficiency translates to a finding that the 
veteran's hypertension is unrelated to his service-connected 
diabetes mellitus, type 2.  Thus, the Board is of the opinion 
the veteran should be afforded a VA examination to determine 
the etiology of any such claimed hypertension found to be 
present, including whether the veteran has hypertension due 
to his service-connected diabetes mellitus, type 2.

Finally, during his Board hearing, the veteran testified 
that, during the late 1970s, he was treated at a VA medical 
facility in the Atlanta, Georgia area (see hearing transcript 
at page 10).  The record reveals that the veteran was seen in 
the VA medical center (VAMC) in Decatur, Georgia, from 
January to March 1983, and another record appears to indicate 
he sought counseling in January 1980.  The record further 
indicates that, in March and June 1991, the RO requested the 
veteran's medical records from the VAMC in Decatur, Georgia, 
for the period from 1981 to 1988.  In an August 1991 letter, 
the RO advised the veteran that the VAMC in Decatur had no 
record of his treatment.  Given that the veteran provided new 
treatment dates, the Board believes additional effort should 
be made to obtain the records.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran a 
letter advising that he may elect 
another service organization or an 
attorney or other individual as his 
accredited representative, by means of 
a VA Form 21-22 or a VA Form 22a, 
respectively.  Include a list of 
accredited service organizations and 
blank VA Forms 21- 22 and 22a with the 
letter to the appellant; and associate 
with the claims file both a copy of the 
letter and any executed VA Form 21-22 
or 22a received from him.  Allow the 
appellant an appropriate period of time 
in which to respond.

2.	The RO/AMC should request all medical 
records regarding the veteran's 
treatment at the VAMC in Decatur, 
Georgia, during the 1970s, to 
specifically include in 1979.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
files and the veteran so advised in 
writing.

3.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the period from June 2007 
to the present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran so notified in writing.

4.	Then, the RO/AMC should schedule the 
veteran for appropriate VA 
examinations, e.g. ear disease and 
audiology, to be performed by an ear, 
nose, and throat (ENT) specialist 
(e.g., a physician), if available, and 
an audiologist, to determine the 
etiology of any bilateral hearing loss 
and tinnitus found to be present.  A 
complete history of acoustic trauma 
should be obtained from the veteran, 
including any post service history of 
noise exposure, and the veteran's 
medical records should be available for 
review prior to examination. 

i.	The ENT examiner is requested to 
provide an opinion concerning the 
etiology of any bilateral hearing 
loss and tinnitus found to be 
present, to include whether it is 
at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed bilateral hearing loss 
and tinnitus was caused by 
military service (including the 
veteran's work in service on a 
flight line), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability). 

ii.	A complete rationale should be 
provided for all opinions 
expressed and the examination 
report should indicate if the 
veteran's medical records were 
reviewed.  In rendering an 
opinion, the ENT physician is 
particularly requested to address 
the opinion expressed by the VA 
audiologist in October 2004 (to 
the effect that it was as likely 
as not that the veteran's hearing 
loss began secondary to military 
service); and by the VA 
audiologist in April 2005 (to the 
effect that the veteran's hearing 
loss was less likely as not caused 
as a result of acoustic trauma in 
service and resolution of the 
etiology of the veteran's tinnitus 
could not be achieved without 
resort to speculation).   

5.	The veteran also should be scheduled 
for a VA neurologic examination to be 
performed by an appropriate medical 
specialist (preferably a neurologist if 
available) to determine the etiology of 
any peripheral neuropathy found to be 
present in the veteran's upper or lower 
extremities.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

i.	The examiner should identify if 
the veteran has peripheral 
neuropathy or another neurological 
disorder.

ii.	For each such peripheral 
neuropathy or other neurological 
disorder identified, the physician 
should proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
peripheral neuropathy or other 
neurological disorder, was caused 
by, or aggravated by, the 
veteran's service-connected 
diabetes mellitus, type 2, 
disability.  The degree of 
peripheral neuropathy, or other 
neurological disorder, that would 
not be present but for the 
service- connected diabetes 
mellitus, type 2, should be 
identified.

iii.	A complete rationale should be 
provided for any opinion offered.  
The veteran's claims files must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if veteran's medical 
records were reviewed.

6.	The veteran should be scheduled for a 
VA cardiovascular examination, 
performed by a physician, to determine 
the etiology of any hypertension found 
to be present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to address 
the following:

i.	The examiner should identify if 
the veteran has hypertension.

ii.	As to any hypertension identified, 
the examining physician should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
hypertension disorder, was caused 
by, or aggravated by, the 
veteran's service- connected 
diabetes mellitus, type 2, 
disability.  The degree of 
hypertension that would not be 
present but for the service- 
connected diabetes mellitus, type 
2, should be identified.

iii.	A complete rationale should be 
provided for any opinion offered.  
In rendering an opinion, the VA 
examiner is particularly requested 
to address the opinion expressed 
by the June 2007 VA examiner (to 
the effect that that there were no 
current objective findings of 
renal insufficiency).  The 
veteran's claims files must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if veteran's medical 
records were reviewed.

NOTE: The term "at least as 
least as likely as not" does 
not mean merely within the 
realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

7.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for bilateral hearing loss, 
tinnitus, hypertension, and peripheral 
neuropathy of the upper and lower 
extremities, as due his service-
connected diabetes mellitus type 2.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the January 2007 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only  a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



